This prosecution against this appellant originated in the county court of Etowah county; the charge being a violation of the prohibition laws of the state by having whisky in his possession. From a judgment of conviction in the county court, the defendant appealed to the circuit court, was again convicted, and appeals here.
In brief of counsel for appellant it is contended "that the verdict rendered by the jury is contrary to the evidence in the case." In support of that contention we are cited several authorities, decisions formerly rendered by this court.
The insistence urged is not presented for our consideration, nor is any other question before us on this appeal, except the regularity of the proceedings disclosed by the record proper. The statute makes it the duty of this court to consider all questions apparent on the record or reserved by bill of exceptions. Section 3258, Code 1923. The record has been examined, and is regular in all things. There was not a single exception reserved *Page 263 
to the rulings of the court pending the entire trial. The affirmative charge was not requested, nor was there a motion for a new trial. No adverse ruling of the court appears; we therefore have nothing before us to decide. The jurisdiction of this court in all cases appealed here is appellate only, and review by this court is limited to those matters upon which action or ruling at nisi prius was invoked. Woodson v. State, 54 So. 191, 170 Ala. 87. There being no question presented for our consideration, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.